                        Case 19-01298-MAM       Doc 325     Filed 05/14/20    Page 1 of 3




         ORDERED in the Southern District of Florida on May 14, 2020.




                                                            Mindy A. Mora, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov
        In re:                                                     Case No. 18-16248-BKC-MAM
                                                                   Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                                    /
        ROBERT C. FURR not individually but                        ADV. NO. 19-01298-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,
                 Plaintiff,
        v.
        JEFFREY M. SISKIND, individually and
        d/b/a SISKIND LEGAL SERVICES,
        et al.
                 Defendants.
                                                        /

        ORDER GRANTING IN PART AND DENYING IN PART MOTION TO EXTEND TIME
          TO CONDUCT DISCOVERY[ECF NO. 284]; AND (II) MOTION TO CONTINUE
          PRETRIAL AND FOR EXTENSION OF PRETRIAL DEADLINES [ECF NO. 290]
              Case 19-01298-MAM          Doc 325      Filed 05/14/20     Page 2 of 3




       THIS MATTER came before the Court on May 12, 2020 at 10:00 a.m. upon the (i)

Motion to Extend Time to Conduct Discovery [ECF No. 284] (“Motion to Extend”); (ii) Motion

to Continue Pretrial Conference and for Extension of Pretrial Deadlines [ECF No. 290] (the

“Motion to Continue”) filed by Defendant Jeffrey Siskind (“Siskind”), (iii) the Trustee’s

Response in Opposition to the Motion to Continue and the Motion to Extend [ECF No. 290] (the

“Response”) and the Joinder filed by the Related Party Defendants [ECF No. 316] (the

“Joinder”). The Court has reviewed the Motion to Extend, the Motion to Continue, the Response

and the Joinder, the record in this case, and has heard the argument of counsel with respect to the

relief granted herein, and being otherwise duly advised in the premises, it is

       ORDERED, as follows:

       1.      The Motion is GRANTED, in part, and DENIED, in part.

       2.      The Pretrial Conference is hereby continued to July 14, 2020 at 10:00 a.m. at the

United States Bankruptcy Court, Flagler Waterview Building, 1515 N Flagler Drive, Room 801

Courtroom A, West Palm Beach, FL 33401 or as may be appropriate under prevailing

circumstances by Court Solutions.

       3.      The corresponding pretrial deadlines are extended accordingly to coincide with

the continued Pretrial Conference.

       4.      The Court will schedule trial in this matter at the Pretrial Conference and

will not grant further requests for extensions of time or continuances of the Pretrial

Conference.

                                                ###




                                                 2
              Case 19-01298-MAM           Doc 325      Filed 05/14/20     Page 3 of 3




Submitted by:

Jesus M. Suarez, Esq.
Counsel for the Plaintiff
Genovese Joblove & Battista, P.A.
100 SE 2nd Street, Suite 4400
Miami, FL 33131
Tel: (305) 349-2300
Email: jsuarez@gjb-law.com

[Attorney Suarez shall serve a copy of this Order to all interested parties and file a certificate of
service]




                                                  3
